Citation Nr: 1745774	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  09-35 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a lumbosacral strain, currently rated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1977 to September 2001.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that continued a 10 percent rating for a lumbosacral strain.  

In a July 2009 rating decision the RO granted a 20 percent evaluation for a lumbosacral strain effective March 24, 2008, the date of the Veteran's claim for an increased rating.  As this does not constitute a full grant of all benefits possible the claim is still before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Most recently, this matter was before the Board in February 2014 when it was remanded to afford the Veteran a new VA examination.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay that will result from remanding this claim again, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

A remand is necessary so that the VA may obtain adequate evidence relating to the impact that the Veteran's flare ups have on his service connected condition.  Generally, a medical examination is adequate "where it is based upon consideration of the veteran's prior medical history and examination and also describes the disability . . . in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet.App. 405, 407 (1994)).  The July 2017 VA Examination fails to adequately describe the Veteran's disability because the provided initial range of motion measurements for the Veteran's back are the same as the estimates for the range of motion during a flare up.  This is despite the fact that the examination report indicates that flare ups significantly limit functional ability.  Without an explanation of why the two sets of range of motion measurements would be the same, the Board's evaluation cannot be a fully informed one.  Consequently the examination is inadequate and the matter must again be remanded.  

As this matter is being remanded, all outstanding VA medical records should be obtained.  Sullivan v. McDonald, 815 F.3d 786 (2016).  Moreover, the Veteran should be given an opportunity to identify any private medical records he would like considered in connection with his appeal.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records.  

2.  Ask the Veteran to identify any private medical care providers who treated him for his back disability.  After securing any necessary authorization, obtain records from any identified providers.  

3.  Schedule the Veteran for any appropriate VA examinations to determine the current nature and severity of the Veteran's back disability.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should identify all back disabilities present.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  Full range of motion testing must be performed where possible.  The joint(s) involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of his back symptoms and/or after repeated use over time.  Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Please note that per Ch. 11 of VA CLINICIAN'S GUIDE range of motion should be estimated based on the Veteran's report of flare ups.  

The Board also notes that the record indicates that the Veteran has diagnosis of lumbosacral strain, spinal stenosis and degenerative disc disease.  See July 2017 Exam.  The Board would greatly appreciate that the examiner also opine as to the following: 

(a) whether it is possible to distinguish the effects of the nonservice-connected spinal stenosis and degenerative disc disease from the service-connected lumbosacral strain; 

(b) for both spinal stenosis and degenerative disc disease, is it at least as likely as not (50 percent or greater probability) that the either one is caused by his service-connected lumbosacral strain;

(c) for both spinal stenosis and degenerative disc disease, is it at least as likely as not (50 percent or greater probability) that the either one is aggravated by his service-connected lumbosacral strain;

4.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




